UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7016


MICHAEL JOHN SARNO,

                    Petitioner - Appellant,

             v.

ERIC D. WILSON,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00953-LO-JFA)


Submitted: February 28, 2019                                      Decided: March 6, 2019


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael John Sarno, Appellant Pro Se. Gerard John Mene, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael John Sarno, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Sarno v. Wilson, No. 1:17-cv-00953-LO-JFA (E.D. Va. filed July 27, 2018, & entered

July 31, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2